            Case 1:19-cv-02184-TJK Document 31 Filed 04/23/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                         Civil Action No. 19-2184 (TJK)

FACEBOOK, INC.,

               Defendant.


                                          ORDER

       For the reasons explained in the Court’s accompanying Memorandum Opinion, it is

hereby ORDERED that Electronic Privacy Information Center’s Motion to Intervene, ECF No.

5, and Leonid Goldstein’s Motion to Intervene, ECF No. 15, are DENIED. This is a final,

appealable Order.



       SO ORDERED.


                                                         /s/ Timothy J. Kelly
                                                         TIMOTHY J. KELLY
                                                         United States District Judge

Date: April 23, 2020
